Citation Nr: 0634863	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-22 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than December 18, 
2002, for a total disability evaluation based on individual 
unemployability (TDIU). 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had recognized service from December 1941 to 
August 1942.  The veteran was a prisoner of war (POW) from 
April 1942 to August 1942.  He had recognized Regular 
Philippine Army service from August 1945 to February 1946.

This appeal arises from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted entitlement to TDIU.  The veteran had perfected 
an appeal of the effective date of entitlement to TDIU.  

In an October 2004 decision, the Board denied the claims for 
entitlement to an initial disability rating in excess of 30 
percent for ischemic heart disease prior to December 18, 
2002, entitlement to an initial disability rating in excess 
of 60 percent for ischemic heart disease from December 18, 
2002, and entitlement to an effective date earlier than 
December 18, 2002, for TDIU.  A timely appeal of that 
decision, as to the issue of entitlement to an effective date 
earlier than December 18, 2002, for TDIU was filed to the 
United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's October 2004 decision and remand the earlier 
effective date issue for because the Board did not provide an 
adequate statement of reasons and bases.  In May 2006, the 
Court granted the joint motion, vacated the Board's October 
2004 decision as to the effective date issue and remanded the 
case to the Board for compliance with directives that were 
specified by the Court.  


FINDINGS OF FACT

1.	The veteran had recognized service from December 1941 to 
August 1942, was a POW from April 1942 to August 1942, and he 
had recognized Regular Philippine Army service from August 
1945 to February 1946.

2.	In June 2006, the Board was notified that the veteran 
died on October 5, 2005.    


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


